     Case 1:19-cv-00496-LJO-EPG Document 14 Filed 11/14/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      MICHAEL N. ANHAR,                                 Case No. 1:19-cv-00496-LJO-EPG
11
                              Plaintiff,                ORDER ADOPTING FINDINGS AND
12
                                                        RECOMMENDATIONS
13            v.
14                                                      (ECF No. 11)
      CITIBANK, N.A., et al.,
15
                              Defendants.
16

17

18           Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis with this action

19   alleging claims against Defendant, Citibank, N.A., for breach of contract, violations of the Truth

20   in Lending Act, and violations of the Fair Credit Billing Act. (ECF No. 1.) The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23           On September 24, 2019, the assigned magistrate judge entered findings and

24   recommendations recommending that the case proceed on the following claims: civil violations of

25   the Truth in Lending Act, civil violations of the Fair Credit Billing Act, and state law breach of

26   contract. In addition, the magistrate judge recommended that all other claims be dismissed with

27   prejudice for failure to state a claim.

28           Plaintiff was provided an opportunity to file objections to the findings and
                                                        1
     Case 1:19-cv-00496-LJO-EPG Document 14 Filed 11/14/19 Page 2 of 2

 1   recommendations within twenty-one days. Plaintiff has not filed any objections and the time to do

 2   so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and by proper

 6   analysis.

 7          Accordingly, the Court hereby orders that:

 8          1. The findings and recommendations entered September 24, 2019 (ECF No. 11) are

 9               adopted in full;

10          2. This action now proceeds against Defendant, Citibank, N.A., on Plaintiff’s claims for

11               civil violations of the Truth in Lending Act, civil violations of the Fair Credit Billing
                 Act, and state law breach of contract;
12
            3. All remaining claims are dismissed with prejudice for failure to state a claim; and
13
            4. This case is referred back to the assigned magistrate judge for further proceedings.
14

15
     IT IS SO ORDERED.
16
        Dated:     November 13, 2019                          /s/ Lawrence J. O’Neill _____
17                                                 UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                          2
